Citation Nr: 0019548	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-00 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Horacio A. Villarete


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines. 


FINDING OF FACT

The service department is unable to verify that the 
appellant's spouse had any type of active United States 
military service.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 1998, the RO received a VA Form 21-534 (Application 
for Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child) from the 
appellant, in which she claimed that her spouse's death was 
related to service.  The RO denied this application in August 
1998 on the basis that the appellant's spouse did not have 
the required military service to entitle the appellant to VA 
benefits.  This appeal ensues from the latter denial.  

The appellant contends that she has submitted sufficient 
evidence to establish that her spouse had active United 
States military service, thereby entitling her to VA benefits 
for the cause of her spouse's death.  An individual seeking 
VA benefits must first establish that the service member upon 
whose service such benefits are predicated has attained the 
status of veteran.  "Veteran" is defined as "a person who 
served in the active military, naval or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable."  38 U.S.C.A. 
§ 101(2) (West 1991).  "Active military, naval or air 
service" is defined as "active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."  38 C.F.R. § 101(24).  Certain Philippine servicemen 
who had recognized active United States military service can 
establish entitlement to VA benefits provided the Armed 
Forces of the United States verifies that the claimant 
actually served in the capacity and during the time period 
claimed.  38 U.S.C.A. § 107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.9 (1999).  

Evidence that may be accepted as proof of service includes a 
DD Form 214 (Certificate of Release or Discharge from Active 
Duty), an original Certificate of Discharge, or verification 
from the service department.  38 C.F.R. § 3.203(a), (c) 
(1999).  If it appears that a service requirement is not met, 
the VA shall request a complete statement of service from the 
service department.  38 C.F.R. § 3.203(c).  Service 
department findings are binding on the VA for purposes of 
establishing service in the United States Armed Forces.  
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, the service department has certified on more 
than one occasion that the appellant's spouse did not have 
valid military service for purposes of eligibility for VA 
benefits.  Specifically, in February 1973 and April 1999, 
representatives of the United States Army and the United 
States Army Reserve Personnel Center submitted statements to 
the effect that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces. 

During a hearing held before the undersigned Board Member in 
June 1999, the appellant testified that the Armed Forces of 
the Philippines, Office of the Adjutant General, could attest 
to the fact that her spouse rendered valid active service in 
the United States Armed Forces as a member of the Philippine 
Commonwealth Army during World War II.  In support of her 
claim, the appellant has submitted: (1) a Certification and 
an Affidavit for Philippine Army Personnel signed by the 
Assistant Adjutant General of the General Headquarters of the 
Armed Forces of the Philippines indicating that the 
appellant's spouse served in the United States Armed Forces 
in the Far East; (2) an affidavit of a Philippine veteran who 
served with the appellant's spouse when the Japanese began 
bombing during World War II; and (3) an affidavit of a 
Philippine veteran who was held as a prisoner of war with the 
appellant's spouse at Capas Concentration Camp.  

The service department's initial determination in 1973 that 
the appellant's spouse did not have active United States 
military service was before the appellant had submitted all 
of the evidence noted above.  However, in February 1999, 
after the appellant provided the RO with her spouse's middle 
name and other documentation, the RO forwarded it to the 
service department for reconsideration of its previous 
determination.  In its April 1999 certification, the service 
department responded that no change was warranted in its 
prior negative certification.  

Regulatory provisions and caselaw mandate service department 
verification of service in the United States Armed Forces, 
including, if applicable, in the Philippine Commonwealth Army 
in the service of the United States Armed Forces.  38 C.F.R. 
§ 3.203; Duro, 2 Vet.App. at 532.  In this case, although the 
documents noted above clearly confirm the appellant's 
assertions, they do not derive from the service department 
and therefore do not constitute acceptable proof of service.  
See Soria v. Brown, 118 F.3d 747, 748-749 (Fed. Cir. 1997) 
(although a Philippine veteran may rely on Philippine-
generated documentation to prove his status under the 
Immigration Act, such documentation does not extend to 
qualifying service for VA purposes under Title 38 of the 
United States Code).  If the appellant believes that the 
service department's certification in this case is erroneous, 
she should dispute this matter with the service department.  
Harvey v. Brown, 6 Vet.App. 416, 424 (1994).  

The Board acknowledges the assertions of the appellant and 
her representative; however, law and regulations are clear.  
In the absence of evidence establishing by a preponderance of 
the evidence that the appellant's spouse, the service member 
upon whose service the appellant's claim for benefits is 
predicated, satisfies the definition of a veteran based on 
his service during World War II, the appellant does not meet 
the basic eligibility requirements for VA benefits.  Her 
claim must therefore be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).   

ORDER

Basic eligibility for VA benefits is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

